Citation Nr: 0930192	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  08-18 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for residuals of 
exposure to the cold, to include arthritis of the right foot.

2.  Entitlement to service connection for residuals of 
exposure to the cold, to include arthritis of the left foot.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1951 to February 
1954.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.

In June 2009, the Veteran testified before the undersigned 
Veterans Law Judge at the RO (Travel Board hearing); a copy 
of the transcript has been associated with the record.

At his June 2009 travel board hearing, the Veteran raised the 
issue of entitlement to service connection for bilateral 
arthritis of his hands.  In his November 2007 notice of 
disagreement (NOD) as well as at his Travel Board hearing, 
the Veteran also raised the issue of entitlement to service 
connection for bilateral arthritis of his knees.  These 
claims are referred to the RO for the appropriate development 
and consideration.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify the 
appellant if further action is required.




REMAND

Before addressing the merits of the Veteran's claim for 
service connection for residuals of exposure to the cold, the 
Board finds that additional development of the evidence is 
required.

In disability compensation (service-connection) claims, the 
VA must provide a medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for VA to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 
79, 81 (2006).  

The Veteran contends he has current bilateral arthritis of 
the feet which is attributable to exposure to cold during his 
military service.  See the Veteran's NOD dated November 2007.  
The Veteran has stated that he was a gunner in service, and 
was assigned to a half-track, where he was required to remain 
for extended periods of time, and where he was exposed to 
extreme cold.  Id. and hearing transcript pges. 3, 6.  The 
Veteran's contentions are consistent with his DD Form 214, 
which indicates service in Korea.  Furthermore, the Veteran 
has already been service-connected for bilateral hearing loss 
due to his service as a gunner in Korea.  The Board also 
notes that the Veteran's service treatment records (STRs) are 
not available.  See the National Personnel Records Center 
records request response dated February 1992.  When STRs are 
lost or missing, the United States Court of Appeals for 
Veterans Claims (Court) has held that VA has a heightened 
duty "to consider the applicability of the benefit of the 
doubt rule, to assist the claimant in developing the claim, 
and to explain its decision when the Veteran's medical 
records have been destroyed."  Cromer v. Nicholson, 19 Vet. 
App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 
46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
This standard for VA is very high.

The Veteran has been diagnosed with arthritis of his right 
foot.  See medical treatment record of Dr. L.F., M.D., dated 
in December 1994.  He has also indicated that he has 
arthritis in both feet as well as problems with his toes.  
See hearing transcript pges. 3, 8.  Therefore, based on this 
evidence and the Court's decision in McLendon, a VA medical 
examination and opinion are needed to determine the extent of 
the Veteran's current arthritis of the feet and whether any 
such disorder is connected to his military service, in 
particular to his alleged in-service exposure to cold.

Accordingly, the case is REMANDED for the following action:

1.	Ask the Veteran to identify all health 
care providers that have treated, or 
evaluated, him for arthritis of his 
feet, and attempt to obtain records 
from each health care provider that he 
identifies who might have available 
records of such treatment, if not 
already in the claims file, since June 
2007.  If records are unavailable and 
future attempts to retrieve the 
records are futile, notations to that 
effect should be annotated to the 
claims folder.

2.  Arrange for the Veteran to undergo a 
VA examination, by an appropriate 
specialist, to determine the nature 
and extent of any residuals of 
exposure to the cold, including any 
arthritis of either of his left or 
right foot.  He is hereby advised that 
failure to report for his scheduled VA 
examination, without good cause, may 
have adverse consequences on this 
claim.  The examination should include 
any diagnostic testing or evaluation 
deemed necessary.  The specific 
results of any such tests should be 
set forth in the examination report.  

The claims file, including a complete 
copy of this remand, must be made 
available for review of the Veteran's 
pertinent history.  The examiner must 
make clear in the report that such a 
review was accomplished.  

Based on the test results and review 
of the claims file, the examiner 
should indicate whether it is at least 
as likely as not that any of the 
Veteran's current arthritis of the 
feet, or any associated disorders, are 
the result of his military service - 
and, in particular, due to any 
exposure to cold that he may have 
sustained.  

The term "at least as likely as not" 
does not mean merely within the realm 
of medical possibility, but rather 
that the weight of medical evidence 
both for and against a conclusion - 
such as causation, is so evenly 
divided that it is as medically sound 
to find in favor of that conclusion as 
it is to find against it.  The 
examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable, based on the findings on 
examination and information obtained 
from review of the record.  If the 
examiner is unable to provide the 
requested opinion, please expressly 
indicate this and discuss why this is 
not possible or feasible. 

3.  After completion of the above, the 
AOJ should readjudicate the Veteran's 
claims.  If any determination remains 
unfavorable to the Veteran, he and his 
representative should be provided with 
a supplemental statement of the case.  
The Veteran should be afforded an 
opportunity to respond before the case 
is returned to the Board for further 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
A. BRYANT 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



